July 13, 2007 Larry M. Spirgel Assistant Director Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549 Re: Fortune Industries, Inc. Form 10-K for the fiscal year ended August 31, 2006 filed November 29, 2006 Form 10-Q for the fiscal quarter ended November 30, 2006 filed January 16, 2007 File No. 0-19049 Dear Mr. Spirgel: This letter relates to the Comment Letter directed to the Company from the Staff of the Securities and Exchange Commission dated June 5, 2007 in connection with the ongoing correspondence and discussions between the Company and the SEC relating to the Form 10-K filed by the Company for the fiscal year ended August 31, 2006 and the Form 10-Q filed by the Company for the fiscal quarter ended November 30, 2006. The Company is, as indicated to the SEC, currently in the process of filing the Form 10-Q for our most recent fiscal quarter and is also in the process of transitioning to a new Chief Financial Officer who is set to begin his duties on July 16, 2007. Therefore, as discussed with the SEC, the Company anticipates filing on July 31, 2007 our responses to the issues raised in your June 5 Comment Letter.You may contact me at (317) 532-1374 if you have any questions regarding this correspondence. Sincerely, John F. Fisbeck Chief Executive Officer
